HARALSON, J.
The statute under which the defendant was indicted, can not be construed to mean, that it is criminal, under any and all circumstances, for the husband to abandon his wife. He may do so for divoreible cause. Carney v. The State, 84 Ala. 7; Boulo v. The State, 49 Ala. 28.
As an excuse for abandoning the wife, the husband can not set up misconduct of which she was guilty after the abandonment, unless such misconduct is connected in some way with, and tends to illustrate and explain similar acts committed by her before the separation, which are pleaded by him in justification for leaving her. In this case, there *88was no proof of infidelity committed by tbe wife during tbe marriage, and tbe evidence offered by defendant for tbe purpose of showing that after be abandoned her, she was guilty of adultery, was properly excluded. Alsabrook v. The State, 52 Ala. 24.
Tbe indictment was filed tbe 3d of October, 1890. Tbe abandonment as shown, occurred about tbe 1st of December, 1889, after tbe defendant bad lived with bis wife, a little over a year. At tbe time of tbe marriage she had two children, and one in about four months thereafter, which the proof shows he acknowledged to be his child. The defendant offered to prove by a certified transcript of the record, that on the 13th of August, 1890, he filed his bill in tbe Chancery Court of Coffee County against his wife, for a divorce from her, and that on the fourth Monday in October, following, he was, by the decree of that court, duly and legally divorced from her. It was not shown or stated, as it ought to have been, on what ground for a divorce defendant filed his bill, and on which it was granted, or when the divorcible act occurred. Eor aught appearing, it may have been for cause happening after he abandoned her. The transcript of the divorce suit was properly excluded.
Affirmed.